Citation Nr: 0608702	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral lower 
leg disability.

2.  Entitlement to service connection for a right wrist 
disability

3.  Entitlement to service connection for a skin disorder due 
to exposure to the sun.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to July 
2000.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) on the issues of service connection for 
a bilateral lower leg disability, right wrist disability, and 
skin disorder due to exposure to the sun.  Jurisdiction was 
subsequently transferred to the Reno, Nevada RO.

The case was previously before the Board in February 2004, 
when it was remanded for examination of the veteran and 
medical opinions.  

The issue of service connection for a skin disorder due to 
exposure to the sun is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding 
that the veteran's currently diagnosed restless leg syndrome 
and leg spasm had its onset in service or is otherwise 
related to service. 

2.  The veteran's current right wrist disability (diagnosed 
as wrist strain) had its onset in service.


CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005) 

2.  Entitlement to service connection for a right wrist 
disability is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in January 2001 and February 2002 the RO 
advised the veteran of the essential elements of the VCAA.  
He was advised that VA would make reasonable efforts to help 
him get the evidence necessary to substantiate his claims for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  He was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
He was advised of the type(s) of evidence needed to 
substantiate his claim for service connection.  The February 
2002 letter specifically informed the veteran to provide any 
additional evidence that he possessed that pertained to his 
claim.  The January 2001 and February 2002 letters therefore 
provided the notice of all four elements that were discussed 
above, and the January 2001 letter was sent to the veteran 
prior to the initial RO adjudication of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The October 2001 rating decision, March 2003 statement of the 
case (SOC), and supplemental statements of the case (SSOCs), 
both in November 2005, collectively notified the veteran of 
the relevant laws and regulations and essentially advised him 
of the evidence necessary to substantiate his claims for 
service connection.  The November 2005 SSOCs specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.

During the pendency of this appeal, the Court issued a 
decision that held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the element of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id  

With respect to the claims for service connection that are 
being considered in this decision, the Board has concluded 
that the preponderance of the evidence is against these 
claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the Las 
Vegas VA medical center (VAMC), the Las Vegas VA outpatient 
clinic (OPC), the Advanced Spine and Pain Management Center,  
Dr. M.I. Hyson, Orthopaedics and Sports Medicine, and Dr. 
J.P. Cichon.  The veteran was afforded VA examinations in 
August 2005 for the purpose of determining the nature and 
etiology of his claimed right wrist and bilateral lower leg 
disorders.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.

Finally, the veteran provided written statements in January 
2006, which are cumulative in nature.  Therefore, remand for 
the issuance of a supplemental statement of the case is not 
required. 


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service. Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)). Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).


Bilateral Lower Leg Pain

The veteran contends that he currently suffers from bilateral 
lower leg pain that had its onset in service.

A December 1982 service medical record entry states that the 
veteran complained of thigh and lower leg pain.  He was 
diagnosed with migrating myalgia / cramps of unknown 
etiology.  A June 1985 service medical record entry indicates 
a complaint of thigh pain with a diagnosis of possible 
strain.  He was diagnosed with sciatica at a July 1985 follow 
up visit.  There are no other complaints of leg pain in the 
service medical records.

The veteran was diagnosed with restless leg syndrome 
following a July 2001 VA compensation and pension medical 
examination.  

The veteran underwent two VA examinations for the purpose of 
determining the nature and etiology of his claimed bilateral 
lower leg disorder.  An August 5, 2005 examiner diagnosed him 
with bilateral restless leg syndrome, rare and periodic.  
After examination and review of the claims file, this 
examiner stated that there was no evidence to suggest that 
this is a disabling condition as a result of service related 
injury or condition.  The medical opinion from the August 29, 
2005 examination is that the leg discomfort appears to be 
intermittent muscular spasm.  This examiner also concluded 
that this condition was unrelated to service.   

All competent medical evidence indicates that the veteran's 
current bilateral leg disorder is unrelated to service.  The 
veteran asserts that his complaints of leg pain in service 
give rise to a nexus between his current leg pain and 
service.  However, the veteran, as a layman, is not competent 
to give a medical opinion on the etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board finds the two medical 
opinions of August 2005 highly probative, and thus concludes 
that there is no competent evidence of a nexus between his 
current bilateral leg disorder and his service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for a bilateral leg disorder and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


Right wrist disorder

The veteran contends that he has a current right wrist 
disability and that this disability had its onset when he 
injured his wrist while climbing into the wheel well of a B-
52 aircraft in September 1982.

A September 1982 entry in the veteran's service medical 
records states that the veteran was treated for right wrist 
trauma and pain.

Two VA medical examinations of the veteran's wrist were 
conducted in August 2005 for the purpose of determining 
whether any current right wrist disorder had its onset during 
active service or is related to in-service disease or injury.  
After the August 5, 2005 examination and review of the claims 
folder, the examiner stated, in the diagnosis, that the 
veteran had a history of right wrist strain and currently had 
minimal functional impairment, if any, limited only by mildly 
decreased right wrist dorsiflexion.  This examiner further 
stated that there was not enough evidence that this condition 
was the result of a service related injury or condition.  
After an August 29, 2005 VA examination, a different examiner 
diagnosed the veteran as having a mild disability of the 
right wrist which was as likely as not 50/50 probability 
caused by or the result of the September 1982 right wrist 
injury.  While this examiner does not state that he reviewed 
the claims folder, he does state that he reviewed the 
previous history recorded in the previous examination.

Neither medical opinion states that the current wrist 
disability is not related to service.  The August 5, 2005 
opinion simply states that there is not enough evidence to 
determine whether or not there is a relationship.  In 
contrast, the August 29, 2005 opinion does state that it is 
as likely as not that the veteran's current wrist disability 
is related to service.  The Board finds that this medical 
opinion places the evidence with respect to etiology in 
relative equipoise.  In cases where the evidence supports the 
claim or is in relative equipoise, the veteran must prevail.  
38 U.S.C.A. § 5107(b).  

Since a current medical diagnosis of a right wrist disability 
exists and the evidence that the disability has a nexus with 
an injury in service, the Board finds that the service 
connection for a right wrist disability is warranted.




ORDER

Entitlement for service connection for bilateral lower leg 
disorder is denied.

Entitlement for service connection for right wrist disability 
is granted.



REMAND

Unfortunately, a remand is required with respect to the claim 
for a skin disorder.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

The veteran claims that he has a skin disorder, caused by sun 
exposure, that is related to service.  

Service medical records reveal that the veteran was treated 
for two complaints involving his skin.  Medical personnel 
removed a mole, diagnosed as compound nevus, from his rear 
shoulder in September 1999.  He underwent a shave biopsy of 
two lesions on his face in April 2000, with diagnoses of 
interdermal nevus and solar elastosis.

In July 2001, medical personnel at a VA facility removed two 
lesions from the veteran's face. Specifically, a left 
nasolabial fold lesion diagnosed as interdermal nevus, and a 
left medial eyelid lesion, diagnosed as solar elastosis.  
Results of biopsy were that the lesions were benign.

A medical opinion from an August 29, 2005 VA medical 
examination yielded contradictory results.  Upon examination 
it was noted that while the veteran had sun spots on his 
hands and face the spots did not appear to be actinic 
keratosis.  However, the examiner diagnosed him with actinic 
keratosis, not service connected.  The Board is not permitted 
to supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Therefore, in order to decide this case, VA needs 
clarification as to the diagnosis and an opinion as to 
whether the veteran's current skin disorder, if one exists, 
is etiologically related to service.  The examiner should be 
provided with the claims folder and asked to clarify the 
diagnosis and etiology.   

In light of the above, this case is REMANDED for the 
following development:

1.  Schedule the veteran for a VA skin 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.  

The examiner should state whether the 
veteran has a current skin disorder, and 
if so, provide an accurate diagnosis.  

The examiner should also state whether 
there is a 50 percent or greater 
probability (as likely as not) that any 
current skin disorder had its onset 
during service or is related to any in 
service disease or injury, including sun 
exposure.  

The examiner must provide a comprehensive 
report, including a complete rationale 
for all conclusions reached.

2.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim on appeal remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


